Citation Nr: 1001939	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to residuals of cold exposure, upper 
extremities.

4.  Entitlement to residuals of cold exposure, lower 
extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to April 
1947.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for tinnitus  
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the diagnosed bilateral hearing loss is the result of the 
Veteran's active service.

2.  Cold injury residuals of the upper extremities are the 
result of active service.

3.  Cold injury residuals of the lower extremities are the 
result of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for cold injury 
residuals of the upper extremities have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).

3.  The criteria for service connection for cold injury 
residuals of the lower extremities have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter May 2007 satisfied 
the duty to notify provisions, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 
Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Moreover, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the Veteran what was 
necessary to prevail in his claim for service connection for 
bilateral hearing loss and, as such, the essential fairness 
of the adjudication was not affected.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA medical treatment records have been obtained and the 
Veteran has been accorded VA examinations.  Service medical 
were obtained but are incomplete and presumed destroyed.  
Notwithstanding, further remand is not necessary to obtain 
these records.  The Veteran's account of acoustic trauma has 
been conceded by VA examiners who afforded the Veteran VA 
examinations.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
connotes many factors, but basically, it means that the 
facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree of 10 percent 
within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent. 38 C.F.R. 
§ 3.385.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran claims that his bilateral hearing loss is the 
result of acoustic trauma during active service.  He also 
claims that, while stationed in Korea, he was exposed to cold 
temperatures and now suffers from the residuals of cold 
injuries in the upper and lower extremities as a result.

The Veteran's reports of medical history and examination on 
entrance to and discharge from active service show no 
complaints or of findings of hearing loss or any upper or 
lower extremity problems.  Hearing was measured at 15 of 15 
whispered voice.  No abnormalities, defects, or diagnoses 
concerning his feet or other extremities were noted.  The 
remainder of the Veteran's service medical records is missing 
and presumed destroyed.  Nevertheless, available service 
personnel records show that he went through basic infantry 
training and that he worked as a heavy truck driver and 
combination welder during active service.  These records 
further show that he was assigned to the 81st Ordnance Tank 
Maintenance Company, stationed in Ascom City, Korea.  He 
served in the Asian-Pacific theatre from March 1946 to March 
1947.  Thus, the Veteran's exposure to acoustic trauma and to 
cold is conceded.  

Approximately two months after discharge, the Veteran was 
hospitalized and treated for malaria.  Statements are of 
record from his private treating physician attesting to his 
state of general health in 1947, and attesting to his 
continued treatment for malaria in 1948.  There is no 
evidence of complaints of or treatment for hearing loss or 
for residuals of cold injuries.

Thereafter, it is not until 2007 that VA treatment records 
present medical evidence of complaints of frost-bite 
residuals.  It is not until 2008 that the medical evidence 
shows hearing loss was diagnosed.

Hearing Loss

In December 2007, the Veteran underwent VA examination.  He 
reported exposure to noise in tank maintenance and as a 
welder during active service.  He reported post-service 
occupational noise exposure to include exposure to noise at a 
manufacturing company for 15 years, and as a sheet metal 
welder for 27 years.  He also reported a significant amount 
of time hunting, where he was exposed to recreational noise.

The report shows the following hearing levels in pure tone 
measurements:


HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
10
20
55
65
65
51.25
70
LEFT
15
30
65
80
80
63.75
64

This meets the criteria for hearing impairment under 
38 C.F.R. § 3.385.  The examiner diagnosed bilateral 
sensorineural hearing loss, normal to moderately severe on 
the right, and normal to severe on the left.  However, the 
examiner opined that it was less likely as not that the 
diagnosed hearing loss was caused by or a result of acoustic 
trauma the Veteran had experienced during active service.  
The examiner explained that entrance and separation 
evaluations revealed normal hearing to the whisper test.  The 
Veteran had a history of post-military noise exposure, 
including working as a sheet metal worker for 27 years.  In 
addition, he reported a significant amount of hunting which, 
the examiner opined, may account for the slight asymmetry 
noted on examination.  Finally, the examiner observed that it 
was likely aging effects were now present.  The examination 
was conducted with review of the Veteran's claims file, and 
the examiner demonstrated his knowledge of the evidence, 
including service medical records, in addition to examining 
the Veteran.  The examination and opinion are therefore 
probative.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008); Bar v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's report of discharge from active service shows 
normal hearing.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (holding that contemporaneous evidence has greater 
probative value than history as reported by the appellant).  
Thereafter, post-service records fail to document any 
complaints of or treatment for over 50 years, until 2007, 
when hearing loss was diagnosed.  This is far-beyond the one-
year presumptive period after the Veteran's discharge from 
active service.  This expansive period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Moreover, the Veteran, as a lay person, cannot provide 
competent evidence by his statements alone that observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability. Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The evidence presents no other medical findings or opinion 
demonstrating that the Veteran's bilateral hearing loss is 
the result of his active service or had its onset during the 
presumptive time period.

The Veteran genuinely believes that his hearing loss is the 
result of his inservice acoustic trauma.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter so 
complex as the etiology of his hearing loss.  And, even if 
his opinion was entitled to be accorded some probative value, 
it is far outweighed by the detailed findings provided by the 
medical professionals who discussed his symptoms, complaints, 
and manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The preponderance of the evidence is against the claim for 
service connection or bilateral hearing loss; there is no 
reasonable doubt to be resolved; and service connection for 
bilateral hearing loss is not warranted.

Cold Injury Residuals of the Upper and Lower Extremities

In June 2008, the Veteran underwent VA examination for cold 
injury residuals.  He reported exposure to temperatures of 
approximately 20 below zero in Korea during active service.  
It was wet, he stated, and his hands and feet were affected.  
He reported experiencing numbness of his extremities at the 
time.  He was treated by a nurse who warmed his extremities 
and prescribed an ointment.  There was no amputation but he 
lost tissue on the sides of his feet, and became sensitized 
to the cold.  He had no further treatment.  The examiner 
observed the skin of the hands and feet to be pink.  There 
was atrophy, and the skin was soft, smooth, and dry.  There 
was swelling of the hands and pitting edema of the feet.  
There was no hair growth from the knees down, and there was 
evidence of fungal infection on all ten toes.  Hair growth on 
the hands was normal.  Neurological examination showed 
decreased deep tendon reflexes at the knee and the ankle, the 
elbow and wrist.  There was decreased sensation to pain and 
light touch from the mid leg distally in a stocking like 
manner, and in the upper extremities and metaphalengeal joint 
distally in a glove like manner.  Grip, biceps, triceps, 
quadriceps, and hamstrings all showed weakness.  
Musculoskeletal examination showed tenderness and stiffness 
of the joints of the hands and feet.  Peripheral pulses were 
faint but present in the dorsalis pedis bilaterally and 
normal in the upper extremities.  Results of X-rays results 
show degenerative osteoarthritis in the right hand, 
degenerative changes of the left distal interphalangeal joint 
with posttraumatic degenerative changes in the left wrist 
with deformity and subchondral cystic changes of the 
navicular and lunate bone, and degenerative changes in the 
right and left feet.  

The examiner diagnosed cold injury residuals of both hands 
and feet at least as likely as not service-connected.  
However, the examiner noted that the claims file had not been 
provided for review.

In a July 2008 addendum, the examiner stated the claims 
folder had been reviewed and observed that the Veteran had 
symptoms and findings that could be related to diabetic 
peripheral neuropathy but could also be due to residuals of 
cold injury.  The examiner stated it would be mere 
speculation to tell which disease process had caused his 
symptoms or the percentage of symptoms related to diabetes or 
cold injury.  

It is noted that a VA neurological consultation conducted in 
June 2008 reflects an impression of inclusion body myositis, 
Parkinson's disease, diabetes mellitus, and diabetic 
neuropathy.  VA treatment records from 2007-2008 show similar 
notations.  

VA treatment records dated through 2007 and the June 2008 
neurological consultation were present in the claims file at 
the time of the VA examiner's review of the claims file and 
addendum in July 2008.  The examiner's statement in July 2008 
is brief, but does not reverse his earlier, June 2008, 
opinion.  Moreover, it is observed that service personnel 
records do show that the Veteran was stationed in Korea with 
the 81st Ordnance Tank Maintenance Company, that he worked as 
a heavy truck driver and welder, and that he was stationed in 
Korea for a year, spanning the winter and spring months-
facts the examiner would have gleaned from a review of the 
record and demonstrate the credibility of the Veteran's 
statements to the examiner in the June 2008 examination.  

There are no medical findings or opinions against a finding 
that the Veteran manifests the residuals of cold injuries to 
residuals to his hands and feet that are the result of his 
active service in Korea.

The preponderance of the evidence is not against the 
Veteran's claim.  Given the foregoing, the evidence is 
equipoise.  Service connection for the residuals of cold 
injuries to the upper and lower extremities is warranted.  
See 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for the residuals of cold injuries to the 
upper extremities is granted.

Service connection for the residuals of cold injuries to the 
lower extremities is granted.


REMAND

The Veteran claims entitlement to service connection for 
bilateral tinnitus.  In a December 2007 VA examination 
report, the examiner opined that it was less likely than not 
that the Veteran's tinnitus was the result of active service 
because the Veteran had been exposed to significant 
occupational and recreational noise after active service and 
reported the onset of tinnitus 40-50 years prior, which the 
examiner observed was after military service.

In a statement the Veteran submitted in November 2008, he 
reported that his tinnitus began during active service when a 
fifty gallon drum of oil exploded, and that it had existed 
continuously to this day.

The examiner in December 2007 did not have this information 
and therefore that examination provides an inadequate basis 
upon which to adjudicate this claim.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

1. Return the December 2007 VA 
examination to the examiner who conducted 
the examiner and ask the examiner to 
review the claims file, to include the 
Veteran's November 2008 statement and any 
other evidence associated with the claims 
file since.  

If the examiner cannot be found or it is 
determined that the Veteran should be 
accorded additional examination, schedule 
the Veteran for VA examination with the 
appropriate specialist to determine the 
nature, extent, and etiology of any 
tinnitus.  All indicated tests and 
studies must be performed.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
Following a review of the service and 
post service medical records, as well as 
the Veteran's statements and other lay 
statements in the claims file, the 
examiner must state whether any tinnitus 
found is related to the Veteran's 
military service or, in the alternative, 
had its onset during active service.  A 
complete rationale must be provided for 
all opinions expressed.  If the requested 
opinion cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655 (West 2002).  In 
the event that the Veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for 
service connection for tinnitus with 
application of all appropriate laws and 
regulations if applicable, and to include 
appropriate consideration of lay witness 
statements, and consideration of any 
additional information obtained as a 
result of this remand.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If any issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative, and they must be provided 
an opportunity to respond.  Thereafter, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


